DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitation(s) is/are: “first connecting structure” and “second connecting structure” in claim 2, according to claim 3 this structure is a “buckle” and “clamping slot” for either of these structures, and further in instant paragraph [0045] these may be any structures which fix two things together. “using object” (claims 14-15) which according to [0067] is a limb of the user wherein equivalents would be body parts of the user. “adsorption group” and “adsorption units” invoke 112f wherein these may be Velcro straps (hook and loop), electromagnets, and magnets [0009].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “Velcro straps” (claim 6), the buckle and corresponding clamping spot (claims 3-4) (as currently, drawn this structure is not adequately seen in any fashion, Figure 4 inadequate) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, claim 6 recites “Velcro straps” wherein “Velcro” is a trademark/trade name. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “hook and loop” and, accordingly, the identification/description is indefinite.
Regarding claims 12-13, claim 12 recites: “at least one magnetic component, wherein the at least one magnetic component is disposed on at least one plate of the plurality of plates according to a second predetermined pattern” wherein this term “a second predetermined pattern” is unclear/indefinite as there is not a “first predetermined pattern” defined in claim 12 nor claim 1 from which claim 12 depends. As such, it is unclear and indefinite as to what this “second” refers as you cannot have a second without a first. As such claims 12 and thus also claim 13 is rejected under 112b, and for examining purposes any pattern may be called a “second predetermined pattern” as all patterns are implicitly predetermined and may be considered a “second” pattern.
Regarding claims 14-15, each claim recites: “An operation method of the splint according to claim 1, comprising:” wherein the metes and bounds of these claims are unclear as 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (CN203647549U) (See attached NPL machine translation, and see attached original document for Figure 1).
Regarding claim 1, Zhao discloses a splint (See Figure 1 and title “Nursing Splint”, thus being a splint), comprising: 
a plurality of plates (See Annotated Figure 1 below, wherein these indicated plates are the “adjustable plates” as discussed in [0006, 0010-0011] wherein the “plate” herein is the combination of “main plate 4” and “sub-plate” 3, these are a plurality as there are a total of 2 plates, the plurality of plates made of main plate 4 and sub-plate 3 will henceforth be referenced with reference character A as seen in the Annotated Figure 1 below as well); and 

wherein at least one of the plurality of plates A comprises at least two split portions (See Figure 1 and [0006, 0011], wherein the adjustable plate A comprises two split portions in the form of main plate 4 and sub-plate 3), and the at least two split portions (3 and 4) are configured to be separated from each other or be combined with each other, so as to allow a space surrounded by the plurality of plates A to be opened or closed (See Figure 1 and [0011-0014] wherein the split portions 3 and 4 are connected via overall “belt buckle” structure such that they may combine (attach) or be separated (detach) from one another).

    PNG
    media_image1.png
    568
    589
    media_image1.png
    Greyscale

Regarding claim 2, Zhao discloses the invention of claim 1 above.
Zhao further discloses wherein the at least two split portions (3 and 4) comprise a first split portion 4 and a second split portion 3 (See Figure 1), 
the first split portion 4 comprises a first connecting structure 6 (See Figure 1 and [0011], “buckle 6”), and the second split portion 3 comprises a second connecting structure 5 (See Figure 1 and [0011], “slots 5”), and 
the first connecting structure 6 is configured to be combined with the second connecting structure 5 (See Figure 1 and [0011-0012]), so as to fix a relative position between the first split portion 4 and the second split portion 3 (See Figure 1 and [0011-0013] wherein the buckle 6 and slots 5 buckle together to provide a rigid position connection between split portions 3 and 4, and further may also provide an adjustability between 3 and 4 to further fix a variety of “relative positions”).
Regarding claim 3, Zhao discloses the invention of claim 2 above.
Zhao further discloses wherein the first connecting structure 6 comprises a buckle 6 (see [0011]) and the second connecting structure 5 comprises a clamping slot 5 (see [0011] wherein this is a plurality of slots 5 which accordingly in [0012] aids in providing “clamping” thus being a clamping slot), alternatively, the first connecting structure comprises a clamping slot and the second connecting structure comprises a buckle (optional limitation, not mapped as not required herein, nor is there anything patentable herein as it would simply involve swapping two known structures which is discussed in MPEP 2144.04 VI(A/C) “Reversal of Parts”/“Rearrangement of Parts”).
Regarding claim 14, Zhao discloses the invention of claim 1.
Zhao further discloses an operation method of the splint according to claim 1 (see claim 1 above, wherein under the 112b above the limitations of claim 1 are being interpreted as being “provided”), comprising: 
separating the at least two split portions (3 and 4) from each other (see [0011-0014] wherein the split portions 3 and 4 are connected to each other via a buckling structure such that 3 and 4 may definitively loosen in distance which is a form of “separating” as Merriam Webster, https://www.merriam-webster.com/dictionary/separating, offers a definition of “to go in different directions” wherein loosening causes the split portions to go in different directions), and 
allowing a using object (body part) to get into a space surrounded by the plurality of plates A through an opening formed by separating the at least two split portions (3 and 4) (see Figure 1 and [0011-0014] wherein a body part may be surrounded by the plurality of plates A and the resultant ring structure of the device as a whole, wherein this “opening” is the central aperture/hole as seen in Figure 1 which is may be enlarged via loosening/separating of split portions 3 and 4 thus “forming it”); 

using the splint adjustment device 1 to allow the plurality of plates A to be relatively close to each other and to be attached to the using object (See Figure 1 and [0010] wherein the position of plates A are determined based on how they are hooked into the plurality of hook holes 2 such that plurality of plates A may be moved between these holes to be positioned as relatively close to each other as desired).
Regarding claim 15, Zhao discloses the invention of claim 1.
Zhao further discloses an operation method of the splint according to claim 1 (see claim 1 above, wherein under the 112b above the limitations of claim 1 are being interpreted as being “provided”), comprising: 
using the splint adjustment device 1 to allow the plurality of plates A to be relatively away from each other and away from a using object (body part) which is in a space (see Figure 1 wherein the central aperture of the ring structure of the device is a “space”) surrounded by the plurality of plates A (See Figure 1 and [0010] wherein the position of plates A are determined based on how they are hooked into the plurality of hook holes 2 such that plurality of plates A may be moved between these holes to be positioned as relatively close to or away from each other or from a “using object” as desired) (see Figure 1 and [0011-0014] wherein a body part may be surrounded by the plurality of plates A and the resultant ring structure of the device as a whole);
separating the at least two split portions (3 and 4) from each other (see [0011-0014] wherein the split portions 3 and 4 are connected to each other via a buckling structure such that 3 and 4 may definitively “loosen” in distance which is a form of “separating” as Merriam Webster, https://www.merriam-webster.com/dictionary/separating, offers a definition of “to go in different directions” wherein loosening causes the split portions to go in different directions);
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN203647549U) (See attached NPL machine translation, and see attached original document for Figure 1) in view of Schneider (US 5630258 A).
Regarding claim 4, Zhao discloses the invention of claim 3 above.
Zhao is silent on a material of the first connecting structure 4 or a material of the second connecting structure 3 comprises a permanent magnet or an electromagnet.
However, Schneider teaches an analogous buckle (See Figures 1-4 and title, even further analogous to Zhao as seen in Figures 1-2 wherein there is an analogous slot 11 for receiving a buckle 12, see Zhao [0011]) wherein the buckle 12 comprises magnets and slot 11 comprises permanent magnets (See Col. 2 line 60 - Col. 3 line 4) in order to improve the buckle structure with magnets ensures the buckle connection will never be accidently dislodged (See Abstract of Schneider).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first connecting structure 4 and the second connecting structure 3 to include permanent magnets (thus a material of these being a permanent magnets) as taught by Schneider in order to improve the buckle mechanism of Zhao by ensuring the buckle connection will never be accidently dislodged (See Abstract of Schneider).
Regarding claim 12, Zhao discloses the invention of claim 1 above.
Zhao is silent on comprising at least one magnetic component, wherein the at least one magnetic component is disposed on at least one plate of the plurality of plates according to a second predetermined pattern.
However, Zhao discloses a buckle 6 and slots 5 which mate together in a belt buckle fashion in order to mate the split portions 3 and 4 (See Figure 1 and [0011]).
Furthermore Schneider teaches an analogous buckle (See Figures 1-4 and title, even further analogous to Zhao as seen in Figures 1-2 wherein there is an analogous slot 11 for 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first connecting structure 4 and the second connecting structure 3 to be formed of permanent magnets as taught by Schneider in order to improve the buckle mechanism of Zhao by ensuring the buckle connection will never be accidently dislodged (See Abstract of Schneider), thus Zhao as combined comprises at least one magnetic component (buckle 6 and slots 5 are magnetic), wherein the at least one magnetic component is disposed on at least one plate of the plurality of plates A (See Annotated Figure 1 wherein each plate A includes these buckles 6 and slots 5) according to a second predetermined pattern (See Annotated Figure 1 wherein buckle 6 and slots 5 are implicitly placed in a pattern, the term “second predetermined” pattern has no weight as discussed in the 112b above).
Regarding claim 13, Zhao in view of Schneider discloses the invention of claim 13 above.
As combined, Zhao as modified by Schneider discloses wherein the at least one magnetic component 5/6 comprises a permanent magnet or an electromagnet (permanent magnet, see combination above in claim 12).
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN203647549U) (See attached NPL machine translation, and see attached original document for Figure 1) in view of Feinstein (US 20180008449 A1).
Regarding claim 5, Zhao discloses the invention of claim 1 above.
Zhao does not disclose wherein at least one of the plurality of plates A (See Annotated Figure 1 above) comprising the at least two split portions (3 and 4) comprises at least one group 
However, Zhao does disclose that the two split portions 3 and 4 are configured to combine with each other (See Figure 1 and [0011]) in a wrapping and annular ring like fashion (see [0014]), and wherein these split portions 3 and 4 are essentially the same as ends of sleeve that mate with one another functionally (See Figure 1).
Furthermore, Feinstein teaches an analogous splint (see title) (See Figures 10A-10B) which rings/wraps around a body part of the user (waist in this case, see Figures 10A-10B) wherein there are ends that mate in order to form an analogous annular ring to wrap around the user (See Figures 10A-10B) wherein these ends are provided with at least one group of adsorption components 113 and 114 (See Figures 10A-10B, and see [0049]), the at least one group of adsorption components comprises a plurality of adsorption units (See Figures 10A-10B wherein these comprise a plurality of magnets for each group 113 and 114 which are adsorption units as according to the specification this is anything that causes adhesion based on these being able to be hook and loop or magnets, see instant spec [0009]) and the adsorption components are configured to enable the ends to combine with each other (see [0048-0049] wherein these magnets enable the ends to be easily attached and detached (combined) by the user).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the attachment ends of the split portions 3 and 4 of Zhao (which combine, see Figure 1 of Zhao) with the at least one group of adsorption components 113/114 with the plurality of adsorption units (magnets) as taught by Feinstein in order to improve the annular splint shape of Zhao by making it easier to combine the split portions 3 and 4 as according to Feinstein these adsorption units (magnets) make the 
Regarding claim 6, Zhao in view of Feinstein discloses the invention of claim 5 above.
As combined, Zhao as modified by Feinstein discloses wherein the adsorption units comprise permanent magnets, electromagnets, or Velcro straps (permanent magnets, see Feinstein [0048], see combination in claim 5 above).
Regarding claim 7, Zhao in view of Feinstein discloses the invention of claim 5 above.
As combined, Zhao as modified by Feinstein discloses wherein the adsorption units comprise permanent magnets or electromagnets (permanent magnets, see Feinstein [0048], see combination in claim 5 above), and the adsorption units (magnets of groups 113/114 [0048-0049]) are disposed at predetermined positions of the split portions 3 and 4 according to a first predetermined pattern (See Feinstein Figures 10A-10B wherein these units of 113/114 are placed spaced up and down the length of the ends of the device of Feinstein which implicitly are “predetermined positions” in the form of a “first predetermined pattern”).
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN203647549U) (See attached NPL machine translation, and see attached original document for Figure 1) in view of Boraas (US 20140039367 A1).
Regarding claim 8, Zhao discloses the invention of claim 1 above.
Zhao does not disclose wherein the splint adjustment device 1 comprises: a drawstring movably connected to the plurality of plates; and a drawstring drive device on one of the plurality of plates, connected to the drawstring and configured to be controllable to drive the drawstring, so that the drawstring is capable of being tightened or relaxed under a driving function of the drawstring drive device, to drive the plurality of plates to be relatively close to each other or relatively away from each other.
However, Boraas teaches an analogous splint 100 (see [0051] and Figure 6, brace 100) with an analogous plurality of plates 162/164 (See Figures 6-7) with an analogous splint 
a drawstring 142 ([0072] and Figure 6, lace 142) movably connected to the plurality of plates 156,162,164 ([0087] and Figure 7, lace 142 is threaded through the channels 158 and the guides 165 of the wings 162, 164 so that they are able to be drawn in and tightened by turning the mechanical reel 140) ([0087] and Figures 6-7, wing 162, 164 and closure body 156); and 
a drawstring drive device 140 ([0072] and Figure 6, mechanical reel 140) on one of the plurality of plates 156,162,164 ([0087] and Figures 6-7, the mechanical reel 140 is attached to the appropriate component 102, 104 or alternatively to the closure body system 150, 152 wing 162, 164 or closure body 156) connected to the at least one drawstring 142 ([0087] and Figure 6, the mechanical wheel 140 allows for precise tightening of the lace 142) and configured to be controllable to drive the at least one drawstring 142 ([0087], lace 142 is tightened by turning the mechanical reel 140) ([0087] and Figure 6, the mechanical wheel 140 allows for precise tightening of the lace 142), so that the drawstring 142 is capable of being tightened or relaxed under a driving function ([0087] and Figure 6, the mechanical wheel 140 allows for precise tightening of the lace 142) of the drawstring drive device 140 to drive the plurality of plates 156,162,164 to be relatively close to each other or relatively away from each other ([0087] and Figure 7, wings 162,164 are able to be drawn in towards each other by turning the mechanical reel 140), wherein this system enables the plurality of plates of Boraas to be finely positioned and tightened for how the user desires around their leg (body part) (see [0087]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted out the splint adjustment device 1 of Zhao, which as seen in Figure 1 of Zhao via the placement of hook holes 2 does not allow for fine positioning of the plates A (See Annotated Figure 1), with the splint adjustment device (combination of 140,142) as taught by Boraas above comprising the drawstrings 142 and .
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN203647549U) (See attached NPL machine translation, and see attached original document for Figure 1) in view of Boraas (US 20140039367 A1) in view of Capra (US 20150190262 A1).
Regarding claim 9, Zhao in view of Boraas discloses the invention of claim 8 above.
As combined, Zhao and Boraas does not disclose a pulling force detection circuit, wherein the pulling force detection circuit is coupled to the drawstring and is configured to detect a pulling force applied to the drawstring.
However, Capra further teaches an analogous splint 20 ([0022] and Figure 1, orthopedic brace 20) comprising a pulling force detection circuit ([0035], a potentiometer or other electronic device could be used to display the displacement of the strap. The tension in the lace may be measured via a tensiometer. In other embodiments, the distance or displacement of the lace or straps may be measured to calculate the applied tension. For example, a measuring scale may be coupled with the lace and/or reel assembly to visually display the lace or strap displacement), 
wherein the pulling force detection circuit ([0035], potentiometer, tensiometer, or a measuring scale is coupled with the lace to measure tension) is coupled to an analogous drawstring ([0035], lace) and is configured to detect a pulling force applied to the analogous drawstring ([0035], lace) (see [0035], the tension in the lace may be measured via a tensiometer), wherein this display enables a drawstring system to allow the user to repeatedly tighten the brace to a desired amount of pressure and tension thus enabling the user to always fit the drawstring in their desired way every time (see [0035]) (see [0035] wherein the display is 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device and drawstrings 142 of Boraas as combined with Zhao (in claim 8) above to further include a pulling force detection circuit, as taught by Capra, in order to provide an improved splint with a displaying tension for allowing the user to repeatedly tighten the brace to a desired amount of pressure and tension thus enabling the user to always fit the drawstring in their desired way every time (Capra [0035]), wherein providing the circuit of Capras provides a display which is provided on “knob assembly”/ “reel assembly” (the analogous drawstring drive device, see Capras [0035]) in order to provide the user with the detected pull force which as provided herein would then be provided on the drawstring drive device 140 of Baraas (see Baraas [0073]).
Regarding claim 10, Zhao in view of Boraas in view of Capras discloses the invention of claim 9 above.
As combined with Zhao and Boraas, Capras discloses further comprising a display (see modification above wherein the circuit included the “display”; see Capras [0035] wherein the pulling force detection circuit discussed above includes a display in the form of “a tab, counter, or dial that displays the amount of tension applied” or “a potentiometer or other electronic device could be used to display the displacement” or “the tension in the lace may be measured via a tensiometer” or “a measuring scale may be coupled with the lace and/or reel assembly to visually display the lace or strap displacement”), 
wherein the display is on one of the plurality of plates A (See Capras [0035] wherein the display is on the “the knob assembly”/“reel assembly” (drawstring drive device); and see combination with Boraas in claim 8 and Figure 7 of Boraas in which the drawstring drive device 140 is on plate 164 of the plurality of plates 164/162, thus Zhao as combined discloses that the drawstring drive device 140 of Boraas is on one of the plurality of plates A and this drawstring 
the display is in signal connection with the pulling force detection circuit (see Capras [0035], tension indicator in signal connection with potentiometer, tensiometer, or measuring scale), and is configured to display a pulling force detection result of the pulling force detection circuit (Capras [0035], tension indicator that visually displays the amount of tension applied by the drawstrings (“lace”)).
Regarding claim 11, Zhao in view of Boraas in view of Capras discloses the invention of claim 10 above.
Firstly to reiterate, Zhao discloses two plates A (the plurality of plates A) made up of the split portions (3 and 4) (See Annotated Figure 1 and [0011]).
Secondly, Zhao as combined with Boraas (in claim 8 above) discloses a drawstring drive device 140 placed on a plate A of the plurality of plates A opposite another plate A (See Figure 7 of Boraas wherein the drawstring drive device 140 is on an analogous plate 164 opposite a plate 162).
Thirdly, Zhao and Boraas as combined with Capras discloses (in claim 9 above, and further discussed in claim 10 above) a display placed on the drawstring drive device (on the analogous drawstring devices termed “knob assembly”/ “reel assembly”, Capras [0035]).
Thus as combined, the display from Capras and drawstring drive device 140 are placed on one of the plates A of Zhao opposite the other plate A.
So in totality, Zhao as combined with Boraas as combined with Capras discloses wherein the display (of Capras [0035] which is on the drawstring drive device) and the drawstring drive device 140 (of Boraas, which is on a plate 164 opposite another plate 162, Boraas Figure 7) are on a plate A (of Zhao) opposite to a plate (of Zhao) (See Annotated Figure 1 of Zhao) comprising the at least two split portions (3 and 4) (See Annotated Figure 1 wherein the plates A each include the split portions 3 and 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3653378 A – drawstring splint
US 20180132570 A1 – magnetic buckle
US 20200069002 A1 – magnetic buckle
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        7/22/2021

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        7/28/2021